 BEATRICE FOODS CO.4594.As to the Company's failure to hire Tom A. HoltTom A. Holt testified that early in January 1954 he contacted Paint Superin-tendent Charles B. Tidwell and asked him for a job.The evidence shows thatTidwell had no authority to hire painters, therefore, Holt did not make a validapplication for employment at that time.Accordingly, without considering anyother matters, the General Counsel has failed to make outa prima faciecase ofdiscriminatory refusal to hire Holt.36CONCLUSIONS OF LAW1.Maxon Construction Company, Inc., is, andat all timesrelevant herein was,engaged in commerce within the meaning of Section 2 (6) and (7) of the Act.2.The Respondents have not engaged in any unfair labor practices within themeaning ofthe Act.[Recommendations omitted from publication.]3eN. L. It. B. v Del Al. Webb Const,uctionCompany, supra.Beatrice Foods Co.andInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, Lo-cal Union Number 190, Petitioner.Case No. 19-RC-1628.April25, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert L. Gese, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all the Employer's production andmaintenance employees including route salesmen, but excluding officeclerical and management employees and supervisors.The Employercontends that office clerical employees should be included in the unit,and that a part-time janitor, maintenance employees, and branchdriver-salesmen should be excluded.The Employer is engaged in the manufacture of ice cream and but-ter, and the distribution of frozen foods and other food products. Itsmain plant is located in Billings, Montana.'It also has four branchrefrigerated warehouses located inWorland, Sheridan, and Powell,1 The Employer has another plant in Montana which is not involved in this proceeding.112 NLRB No. 63 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDWyoming, and Miles City, Montana.'Merchandise is delivered fromthe main plant to the branches by transport drivers from the mainplant.The merchandise is put in the refrigerated warehouses and thenredistributed to customers in the various areas by driver-salesmenworking in those particular areas.The record shows that the driver-salesmen stationed at the branchesdo the same work as employees in the same classifications working inthe main plant.3Both groups are paid a base salary, plus commis-sion, and work under the supervision of the main plant distributionsupervisors.4There is little, if any, interchange of employees fromone branch to another, but there have been transfers from the branchesto the main plant. Supervisory vacancies are usually filled by em-ployees from one of the branches.Except for the transport drivers,however, there is no contact between the branch and main plant em-ployees, other than quarterly sales meetings which are conducted atBillings for all salesmen.We believe that the branch employees have essentially the sameinterests and working conditions as those in the main plant, and thatthe two groups properly belong in the same bargaining unit.'Weshall, therefore, include all branch employees in the unit.The janitor is a part-time employee, who works about 2 or 3 hoursa day after the other employees have left the plant.He works underthe supervision of the plant supervisor. As the janitor is a regular part-time employee, we shall include him in the unit.6The Employer does not employ any full-time maintenance em-ployees.The maintenance work is done by one of the cream haulerson days that he is not delivering cream to the plant. It is clear thatthis employee is properly included in the unit because of his work asa cream hauler.Furthermore, in the absence of a cogent reason forseparating them, the Board customarily includes maintenance em-ployees in a unit with production employees.'Accordingly, we shallinclude this employee in the unit.There are three office clerical employees who work under the sepa-rate supervision of an office supervisor.They do all the clerical workfor the four branches as well as for the main plant. Occasionally, oneof these employees will assist in the plant for about an hour.We do2 The distance between Billings and the branches are as follows : Worland,170 milesSheridan, 140 miles ; Powell, 90 miles, and Miles City, 150 milesa Included in the category of driver-salesmen are route salesmen,combination routesalesmen,milk driver-salesmen,and transport drivers who also do selling4 The record indicates that all branch employees work under the supervision of mainplant supervisors.Except for the driver-salesmen, all nonsupervisory employees arehourly rated and work under the supervision of the plant supervisor6Sanitary Farms Dairies, Inc,107 NLRB 955;Holsum Bakers, hte,102 NLRB 1495,1496-14976 Pacific Moulded Products,111 NLRB 882 ;Elizabeth R Lynett and Edacard J. Lynettd/b/a The Scranton Times,111 NLRB 780;American National Insurance Company,111NLRB 340.7San Joaquin Compress and Warehouse Company,95NLRB 279, 281. STANLEY AVIATIONCORPORATION461not believe, however, that this is sufficient to warrant departing fromthe Board's established policy of excluding office clerical employeesfrom a production and maintenance unit.'We shall, therefore, ex-clude the office clerical employees from the unit.We find that all production and maintenance employees at the Em-ployer's plants at Billings and Miles City, Montana, and Worland,Sheridan, and Powell,Wyoming, including driver-salesmen andjanitors, but excluding office clerical and management employees, su-pervisors,' and guards, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication.]AfMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.9Dura Steel Products Company,109 NLRB 179.6 The record shows that the two distribution supervisors,the office supervisor, and anemployee who is engaged primarily in adveitising and display work have authority tohire and discharge employeesThey are therefore excluded from the unit as supervisors.Stanley Aviation CorporationandDistrict Lodge No. 86,Inter-national Association of Machinists,AFL, Petitioner.Case No.30-RC-997.April 25, 1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard on December 15, 1954,1 an election by secret ballot was con-^ducted on January 12, 1955, under the direction and supervision ofthe Regional Director for the Seventeenth Region, among the em-ployees of the Employer in the unit found appropriate in the De-cision.Following the election, a tally of ballots was furnished theparties.The tally shows that of approximately 96 eligible voters,89 cast ballots, of which 19 were for the Petitioner, 40 were for theIntervenor,' 20 were against both participating labor organizations,and 10 were challenged.On January 18, 1955, the Petitioner filed objections to conduct af-fecting the results of the election.As the challenged ballots weresufficient in number to affect the results of the election, the RegionalDirector investigated the challenges, as well as the Petitioner's objec-tions, and, on March 2, 1955, issued and duly served on the parties1Not reported in printed volumes of Board Decisions and Orders.a International Union,United Automobile,Aircraft and Agricultural Implement Workersof America,UAW-CIO112 NLRB No. 61.